Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/104915, Adjustable Clip and Method of Fastening Components Using An Adjustable Clip, filed 11/25/2020.  Claims 1-18 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30”, “40”, “G”, “V”, “S”, “20”, “21”, “22”, “23”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a tubular element and an adjustment sphere in Figure 1.  
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2-8 have multiple different drawings depicting various views. Each drawing is required to have a separate Figure number.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1000” has been used to designate different directions.  
The drawings are objected to because if different embodiments are being disclosed, then each of those embodiments should have different reference numerals or primes to clearly distinguish between the embodiments.
The drawings are objected to because notches, a fastening notch, grooves, and opening(s) configured to be flexed are not defined in the drawings with numerals and therefore it is unclear what elements are being referred to in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification does not disclose a “fastening notch”,  “grooves”, “reducing flexural strength”, or “opening(s) configured to be flexed”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 1:
	-The phrase “on opposite sides” is indefinite since there is no reference as to what the semi-clamps are on opposite sides of.
	-The phrase “to result internally in a contact surface” makes it unclear if only the surface of one semi-clamp is being referred to as the “contact surface”, since even when mounting two semi-clamps together, there will still be two separate surfaces.
	-The phrase “wherein the semi-clamps are attached” makes it unclear if the semi-clamps are being attached to each other or to another element.
	-The phrase “being inserted laterally and frontally towards a direction into openings” is indefinite. First, the term “frontally” is unclear. Secondly, it is unclear how each fastening element is inserted “laterally and frontally”. Third, “towards a direction” is indefinite since the metes and bounds of “a direction” cannot be determined. Lastly, it is unclear what element/structure comprises openings for receiving the fastening elements.

	Regarding Claim 2:
	-An adjustment “sphere” is claimed. However, by viewing the figures it is clear that element “11” is not a sphere since the ends are truncated.
	-It is claimed that the sphere is configured either with a notch or without a notch, but it is unclear what element is being referred to as the “notch”.

	Regarding Claim 3:
	-There is no antecedent basis for “the components”.

Regarding Claim 4:
	-There is no antecedent basis for “the seat region”.
	-The phrases “a suitable configuration” and “loosely fit” is indefinite since the metes and bounds of the terms “suitable” and “loosely” cannot be determined.
	-The phrase “which can be inserted” is indefinite since it is not clear if the insertion is being positively claimed.
	-The phrase “by either sides” makes it unclear what element is being referred to since there is no antecedent basis for any “sides”.
	
Regarding Claim 5:
	-It is claimed that the adjustment sphere is a single piece. However, this is unclear since claim 5 depends indirectly from Claim 2 that already claimed that the sphere was a bipartite sphere, and therefore the sphere cannot be both bipartite and a single piece.

Regarding Claim 6:
	-It is claimed that the sphere has grooves to reduce flexural strength, but it is unclear what element is being referred to as the “grooves” and the specification did not disclose grooves or flexural strength.
	-The phrase “the side opposite to the opening” is unclear since there is no antecedent basis for “the side” and it is unclear what “opening” is being referred to.
	
Regarding Claim 7:
	-It is claimed that the adjustment sphere is bipartite. However, this is unclear since claim 7 depends indirectly from Claim 5 which claims that the sphere is a single piece, and Claim 5 depends indirectly from Claim 2 that already claimed that the sphere was a bipartite sphere. The sphere cannot be both bipartite and a single piece.
	-There is no antecedent basis for “the entire tubular rod”.

Regarding Claim 8:
	-It is claimed that the adjustment sphere is bipartite. However, this is unclear since claim 8 depends indirectly from Claim 5 which claims that the sphere is a single piece, and Claim 5 depends indirectly from Claim 2 that already claimed that the sphere was a bipartite sphere. The sphere cannot be both bipartite and a single piece.
	-The first two lines of the body of the claim are already claimed in Claim 7.
	
	Regarding Claim 9:
	-The phrase “two clip mouthpieces” makes it unclear what element comprises the two clip mouthpieces.
	-It is unclear if the term “elements” is referring to the element already claimed in Claim 1, or additional elements.

Regarding Claim 10:	
-The phrase “a suitable configuration” is indefinite since the metes and bounds of the term “suitable” cannot be determined.
-It is claimed that the semi-clamps are secured using “three screws”. It is unclear if the screws are in addition to the fastening elements previously claimed.



Regarding Claim 11:	
-The phrase “a suitable configuration” is indefinite since the metes and bounds of the term “suitable” cannot be determined.
-It is claimed that the semi-clamps are secured using “four or more screws”. It is unclear if the screws are in addition to the fastening elements previously claimed. Additionally, there is no embodiment depicted where more than four screws are used so that configuration would not be clear.

Regarding Claim 12:
	-The phrase “inserting each fastening element into openings” is indefinite since it is unclear what element/structure comprises openings for receiving the fastening elements.
-The phrase “laterally and frontally towards direction of the adjustable clip” is indefinite. First, the term “frontally” is unclear. Secondly, it is unclear how each fastening element is inserted “laterally and frontally”. Third, “towards direction” is unclear.

Regarding Claim 13:	
-The phrase “at least by means of fastening elements” is unclear since other joining methods were not disclosed or claimed and the phrase “at least” suggests additional connections. Additionally, it is not clear if “fastening elements” are in addition to the fastening elements already claimed in Claim 12.
-The phrase “being cooperative with each other” is indefinite since the metes and bounds of “cooperative” cannot be determined.
-It is claimed that each semi-clamp has “openings at each end thereof”. It is unclear if these openings are in addition to the openings claimed in Claim 12.

Regarding Claim 14:	
-The phrase “to be fastened into mouthpieces” is unclear since the specification defines a mouthpiece to be a “core” and since only one component is being claimed as being inserted. One component cannot be inserted into more than one mouthpiece.

Regarding Claim 15:	
-The phrase “inserting an adjustment sphere” makes it unclear what structure the sphere is being inserted into.
-By viewing the figures it is clear that element “11” is not a “sphere” since the ends are truncated.
-It is claimed that the sphere is compatible with “at least” the clip and the component. It is unclear what other structure the sphere would be compatible with.

Regarding Claim 16:	
-The term “opening(s)” makes it unclear if one or multiple openings are being claimed.
-The phrase “configured to be flexed” makes it unclear if referring to the sphere itself or the openings of the sphere. Additionally, it is not clear what openings are being referred to since openings and flexing were not disclosed in the specification.
-It is claimed that “a spherical element” is to be clamped. It is unclear if this is referring to the adjustment sphere itself, or the component that the adjustment sphere clamps. The component itself is not spherical, it is cylindrical.

Regarding Claim 17:	
-It is claimed that the adjustment sphere has “grooves” to “reduce the flexural strength”. First it is unclear if the grooves are in addition to the openings claimed in Claim 16. Secondly, it is unclear what element is being referred to as the “grooves” since the specification did not disclose grooves or flexural strength.
	-The phrase “the side opposite the opening” is unclear since there is no antecedent basis for “the side” and it is unclear what “opening” is being referred to.

Regarding Claim 18:
	-It is claimed that the adjustment sphere is a bipartite. However, this is unclear since claim 18 depends indirectly from Claim 16 that already claimed that the sphere was a single piece and therefore the sphere cannot be both bipartite and a single piece.
	-There is no antecedent basis for “the entire tubular rod”.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,343,891 (Combs).

Regarding Claim 1, as best understood, Combs teaches an adjustable clip comprising two semi-clamps (20,22; Figure 2) configured and mounted on opposite sides to result internally in a contact surface (either inside surface of the clamps) for fastening an element (64; Figure 14) to be fastened, wherein the semi-clamps (20,22) are attached by means of fastening elements (labeled 24a-24d in Figure 2 or 56 in Figure 14), the fastening elements being inserted laterally and frontally (horizontally oriented fasteners in Figure 14 or 24a,24b in Figure 2 are inserted laterally; the vertical fasteners in Figure 14 or 24c,24d in Figure 2 are inserted ‘frontally’ as the openings for the vertical fasteners are located in the front of the clip) towards a direction (inward towards the clip body) into openings (26d or 58; col 5, ln 13-24, ln 43-49; col 7, ln 10-18).  

Regarding Claim 9, as best understood, Combs teaches the adjustable clip according to claim 1, wherein two clip mouthpieces (30,32; Figure 1) are configured orthogonally (col 5, ln 5-10) for positioning, adjusting and fastening elements (col 5, ln 43-49) placed orthogonally.  

Regarding Claim 10, as best understood, Combs teaches the adjustable clip according to claim 9, wherein the two clip mouthpieces (30,32; Figure 1) are configured orthogonally (col 5, ln 5-10) with a suitable configuration to secure the semi-clamps using three screws (see Figures 2 and 14 using 4 screws).  

Regarding Claim 11, as best understood, Combs teaches the adjustable clip according to claim 9, wherein the two clip mouthpieces (30,32; Figure 1) are configured orthogonally (col 5, ln 5-10) with a suitable configuration to secure the semi-clamps with four or more screws (see Figures 2 and 14 using 4 screws).   

Regarding Claim 12, as best understood, Combs teaches a method of fastening a component by means of an adjustable clip, the adjustable clip comprising two semi-clamps (20,22) and fastening elements (labeled 24a-24d in Figure 2 or 56 in Figure 14), the method of fastening a component comprising the steps of: 
joining the semi-clamps (20,22) to each other, and inserting each fastening element into openings (Figures 2 and 14; 26d or 58; col 5, ln 13-24, ln 43-49; col 7, ln 10-18), wherein insertion of the fastening element into openings is carried out laterally and frontally (horizontally oriented fasteners in Figure 14 or 24a,24b in Figure 2 are inserted laterally; the vertical fasteners in Figure 14 or 24c,24d in Figure 2 are inserted ‘frontally’ as the openings for the vertical fasteners are located in the front of the clip) towards direction (inward towards the clip body) of the adjustable clip.  

Regarding Claim 13, as best understood, Combs teaches the method of fastening a component according to claim 12, wherein the semi-clamps (20,22) are joined at least by means of fastening elements (labeled 24a-24d in Figure 2 or 56 in Figure 14), the semi-clamps (20,22) being cooperative with each other, wherein each semi-clamp (20,22) has openings (each end has openings for fasteners as depicted and openings 30,32 to hold tubular elements) at each end thereof.  

Regarding Claim 14, as best understood, Combs teaches the method of fastening a component according to claim 13, further comprising a step of inserting the component (64) to be fastened into mouthpieces (32; Figures 2 and 14).  







Claims 1-3, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0264630 (Short).

Regarding Claim 1, as best understood, Short teaches an adjustable clip comprising two semi-clamps (156,158; Figure 4) configured and mounted on opposite sides to result internally in a contact surface (either inside surface of the clamps) for fastening an element (tubular elements depicted in Figure 3) to be fastened, wherein the semi-clamps (156,158) are attached by means of fastening elements (para [0065] teaching bolts inserted into apertures 173 depicted in Figure 3), the fastening elements being inserted laterally and frontally (the fasteners are inserted into apertures 173 which extend laterally from a front portion of the clip therefore the fasteners extend laterally and frontally) towards a direction (inward towards the clip body) into openings (173; para [0065]).  

Regarding Claim 2, as best understood, Short teaches the adjustable clip according to claim 1, wherein: an adjustment sphere (126; Figure 4; para [0049] teaching ‘spherical’) is configured to enable fastening and adjustment of a non-spherical element (tubes 122 depicted in Figure 3; para [0050]), and the adjustment sphere (126) is configured as a bipartite sphere without a notch or a bipartite sphere with a notch (depicted in Figure 4 as 2 pieces; para [0051]; para [0053] teaching that the two pieces can have a symmetric seam (no notch) or an uneven seam due to a notch and projection).
Regarding Claim 3, as best understood, Short teaches the adjustable clip according to claim 2, wherein the openings (173) are arranged at ends and in the central region of the semi-clamps (see Figure 3 teaching three openings 173, with one at each end and one in a central region to the left of numeral 160) and are configured to facilitate the removal and fastening adjustment of the components inserted in the clip (para [0065]).  

Regarding Claim 12, as best understood, Short teaches a method of fastening a component by means of an adjustable clip, the adjustable clip comprising two semi-clamps (156,158) and fastening elements (para [0065] teaching bolts inserted into apertures 173 depicted in Figure 3), the method of fastening a component comprising the steps of: 
joining the semi-clamps (156,158) to each other (Figures 3 and 4), and inserting each fastening element into openings (para [0065] teaching fasteners inserted into openings 173), wherein insertion of the fastening element into openings is carried out laterally and frontally (the fasteners are inserted into apertures 173 which extend laterally from a front portion of the clip therefore the fasteners extend laterally and frontally) towards direction (inward towards the clip body) of the adjustable clip.  

Regarding Claim 13, as best understood, Short teaches the method of fastening a component according to claim 12, wherein the semi-clamps (156,158) are joined at least by means of fastening elements (para [0065] teaching fasteners inserted into openings 173), the semi-clamps (156,158) being cooperative with each other, wherein each semi-clamp (156,158) has openings (each end has openings 173 for fasteners) at each end thereof.  

Regarding Claim 14, as best understood, Short teaches the method of fastening a component according to claim 13, further comprising a step of inserting the component (tube 122; Figure 3) to be fastened into mouthpieces (within core created by surfaces 152 of each semi-clamp; Figures 2 and 14).  

Regarding Claim 15, as best understood, Short teaches the method of fastening a component according to claim 14, wherein: 
the method further comprises a step of inserting an adjustment sphere (126; Figure 4), the adjustment sphere (126) is configured to allow the component (122) to be fastened to the adjustable clip when the component to be fastened does not match the mouthpieces when said adjustable clip is used (para [0048],[0050],[0060]; Figure 3 showing tubular components), and the adjustment sphere (126) is further configured to be compatible at least with the adjustable clip and the component to be fastened (as depicted in Figure 3 the exterior is spherical to match the semi-clamp and the interior is tubular to match the component).  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Short in view of US 3,539,234 (Rapata).

Regarding Claim 16, as best understood, Short teaches the method of fastening a component according to claim 15, but does not specifically teach wherein the adjustment sphere is a single piece with opening(s) configured to be flexed and allow a spherical element to be clamped.  However, Rapata, which is also drawn to a spherical bearing (10), teaches that the sphere is one-piece, resilient, deformable, and elastic (col 3, ln 15-17) with openings on either end to receive the component. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the sphere of Short could be made of an elastic one-piece element as taught by Rapata, since this would allow for a relatively simple construction which can be easily and economically manufactured, and quickly and easily assembled without requiring additional screws (Rapata col 1, ln 61-71). Since the sphere is elastic it is able to be flexed and clamped.
	


Regarding Claim 17, as best understood, Short and Rapata combined teach the method of fastening a component according to claim 16, and Rapata further teaches wherein the adjustment sphere (10) has grooves on the side opposite the opening to reduce the flexural strength (see Figures 6-8 teaching grooves on the exterior of the sphere which is opposite of the longitudinal opening through the inside of the sphere, and since Rapata teaches that the sphere is elastic, the grooves would then reduce flexural strength). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use grooves as taught by Rapata in order to allow for taking up dimensional slack between the sphere and semi-clamps while still permitting movement therebetween (Rapata col 1, ln 35-39).
	

Regarding Claim 18, as best understood, Short and Rapata combined teach the method of fastening a component according to claim 17, and Short further teaches wherein the adjustment sphere (126) is bipartite (Figure 4) to facilitate removal or assembly thereof without the need to remove it from the entire tubular rod.





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Short in view of US 3,216,683 (Girard).

Regarding Claim 4, as best understood, Short teaches the adjustable clip according to claim 3, but does not specifically teach wherein the semi-clamps have in the seat region of the fastening elements a housing with a suitable configuration to loosely fit the nut or the screw head, which can be inserted and mounted by either sides. However, Gerard, which is also drawn to an assembly of semi-clamps (10a,10c; Figure 1) attached together with fasteners (24), further teaches wherein the semi-clamps have in the seat region of the fastening elements (24) a housing (22) with a suitable configuration to loosely fit the nut or the screw head (Figure 1 showing the screw head 23 recessed within 22). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a housing as taught by Gerard on the semi-clamps of Short in order to prevent the screw heads from projecting out farther than the outer surface (Gerard col 3, ln 55-58) since Short teaches that the semi-clamps can just abut against a work area (para [0065]) and projecting screw heads would hinder a stable abutment. Since Short teaches that the semi-clamps are mirror images of each other (para [0063]) the fasteners would be able to be inserted and mounted by either sides (in either direction of the holes).




Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Short and Girard and further in view of Rapata.

Regarding Claim 5, as best understood, Short and Girard combined teach the adjustable clip according to claim 4, but do not specifically teach wherein the adjustment sphere is a single piece with opening(s) configured to be flexed and allow a spherical element to be clamped.  However, Rapata, which is also drawn to a spherical bearing (10), teaches that the sphere is one-piece, resilient, deformable, and elastic (col 3, ln 15-17) with openings on either end to receive the component. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the sphere of Short could be made of an elastic one-piece element as taught by Rapata, since this would allow for a relatively simple construction which can be easily and economically manufactured, and quickly and easily assembled without requiring additional screws (Rapata col 1, ln 61-71). Since the sphere is elastic it is able to be flexed and clamped.

Regarding Claim 6, as best understood, Short, Girard, and Rapata combined teach the adjustable clip according to claim 5, and Rapata further teaches wherein the adjustment sphere (10) has grooves on the side opposite the opening to reduce the flexural strength (see Figures 6-8 teaching grooves on the exterior of the sphere which is opposite of the longitudinal opening through the inside of the sphere, and since Rapata teaches that the sphere is elastic, the grooves would then reduce flexural strength). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use grooves as taught by Rapata in order to allow for taking up dimensional slack between the sphere and semi-clamps while still permitting movement therebetween (Rapata col 1, ln 35-39).

Regarding Claim 7, as best understood, Short, Girard, and Rapata combined teach the adjustable clip according to claim 6, and Short teaches wherein the adjustment sphere (126) is bipartite to facilitate removal or assembly thereof without the need to remove it from the entire tubular rod.  

Regarding Claim 8, as best understood, Short, Girard, and Rapata combined teach the adjustable clip according to claim 7, and Short teaches wherein: the adjustment sphere (126) is bipartite to facilitate removal or assembly thereof without the need to remove it from the entire tubular rod, and the adjustment sphere (126) has a fastening notch (145; Figure 4; para [0053]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2007/0131823 to Mominee et al. teaches assembling two semi-clamps together with pre-assembled fasteners being inserted frontally and laterally.
US 10,012,261 to Jungeberg teaches various forms of an adjustment sphere.
US 6,386,786 to Perlman et al. teaches an adjustable clip for retaining components at an orthogonal relationship to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632